The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This is in response to applicant’s amendment filed on 8/9/22  Claims 1-20 are pending in the application.

Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without adding significantly more.  The independent Claims recite receiving a security alert associated with an entity (conveying a practice time days in advance); determining a first severity level associated with the received security alert (checking clock to see when the time is an hour and a half until practice in order to get ready); receiving data indicative of at least one environmental factor, comprising data relating to at least one factor that influences a severity of a security alert (noticing bad weather, rain, snow); in response to a determination that the at least one environmental factor has an influence on a severity of the received security alert, generating, based at least on the received data, a second severity level associated with the received security alert that is different from the first severity level (deciding to create a sense of urgency to help a child get to practice on time considering weather delays); and providing the received security alert and associated second severity level to a user associated with the entity (telling child to hurry up or the weather will make us late if we don’t get going). This judicial exception is not integrated into a practical application because there is no particular machine, particular transformation and no meaningful limitations that would amount to significantly more. The claims do not include additional elements.
MPEP 2106.05(e) states that the claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter.  MPEP 2106.05(h) states that limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
The determining, generating and providing steps recite an abstract idea.
The receiving steps recite the additional elements. The two receiving limitations are merely insignificant extra solution activities so this doesn’t integrate the abstract idea into a practical application . The recited computer is a generic computer component to the abstract idea which is merely applying an abstract idea “with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea”.
The combination of the recited receiving and computer limitations would not integrate the abstract idea into a practical application as it is merely using generic computer components to which the idea is applied to.
The last analysis regarding does the claim recite additional elements that amount to significantly more than the judicial exception is similar to the last analysis except that well-understood, routine and conventional devices are consider as part of the analysis. The two receiving limitations are merely insignificant extra solution activity so this doesn’t amount to significantly more . The recited computer is a generic computer component that the abstract idea is applied to, and again the mere applying of an abstract idea “with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” does not amount to significantly more. The combination of the recited receiving and computer limitations does not amount to significantly more as it is an application to generic computer components to which the idea is applied to.
 Dependent Claims 2-8, 10-16 and 18-20 recite further mental processes and hence do not add any particular machine, particular transformation or meaningful limitations that would amount to significantly more and therefore they are rejected as well.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BELLS (Bells; US 2011/0298614), in view of Bartlett et al. (Bartlett; US 2006/0179296).
Regarding Claim 1, Bells discloses a computer-implemented method ([0032]), comprising: 
receiving an alert ([0018] plurality of alerts)  associated with an entity (10 of Fig 6 mobile device; the mobile device receives alerts (for instance it may receive an event reminder (alert) such as hockey practice when a user enters the event into organizer application of the device ([0050]); or the display may receive the alert from the alerts module (53 of fig 3, [0049]) when it is 90min before the event, as shown in Fig 6);
determining a first severity level associated with the received alert (a first severity level may be determined after an event is entered (days in advance of the event) when time reaches 90min prior to the event; or a first severity level may be determined after the first displayed hockey practice reminder (Fig 6) is presented and another 30min has passed, at which point in time an audible severity level is determined to be associated with the reminder (Fig 7, [0060]));
receiving data indicative of at least one environmental factor ([0062] mobile device 10 is configured to obtain external data 68, e.g. traffic or weather data, alerts that are separate from the reminder time associated with the event), comprising data relating to at least one factor that influences a severity of an alert (traffic and/or bad weather influence the severity/urgency of the alert, how it will be presented);
in response to a determination that the at least one environmental factor has an influence on a severity of the received alert ([0062] determines traffic will effect time to get to practice), generating, based at least on the received data, a second severity level associated with the received alert that is different from the first severity level ([0062] determines further escalation of the event is warranted and generates the second severity level to be sent to the display of the mobile device; the second severity level is different because it will “include details 162 explaining the reason for the alert”); and 
providing the received alert (160 of Fig 9) and associated second severity level (162 of Fig 9) to a user associated with the entity ([0062]), but doesn’t specify that the alerts are security alerts.
In the field of escalating alerts, Bartlett teaches a cooperative processing and escalation method for use in multi-node application-layer security management. The method includes the steps of identifying individual application security nodes, assignment of logging and alert event tasks at each node, and defining escalation and de-escalation rules and triggers at each node.
Bartlett discloses a method, comprising: receiving a security alert ([0017] security violation alerts) associated with an entity (750 of Fig 7 security console); determining a first severity level associated with the security alert (1234 of Fig 12); receiving data indicative of at least one environmental factor (1236 is the security node in passive mode); generating, based at least on the received data, a second severity level associated with the security alert (1250 of Fig 12); and providing the security alert (1252 of Fig 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bells with Bartlett using security alerts in order to provide real-time response regarding matters of urgency, as suggested by Bartlett ([0010]).
Regarding Claims 2 and 10, Bells discloses updating the second severity level to a third severity level for the received alert ([0064] three alert levels are shown, a first alert level comprising a visual cue, a second alert level comprising the visual cue and an audible cue, and a third alert level comprising the visual cue, the audible cue, and a tactile) based at least on a time factor ([0046] when escalating alerts, the alerts module 53 relies on the current time 60 in order to determine temporal urgency with respect to the event start time; see also [0066]).
Bartlett teaches escalation of security alerts ([0017]).
Regarding Claims 3, 11 and 18, Bells discloses selecting a severity function template from a set of severity function templates based on a type of the received alert and assigning the selected severity function template to the received alert ([0046], [0062], [0071] templates are used regarding weather, traffic, and location, and then alerts are assigned based on that information in combination with timing).
Bartlett teaches escalation of security alerts ([0017]).
Regarding Claims 4, 12 and 19, Bells discloses generating a severity function based on the severity function template ([0062] traffic template for instance, the severity function based on time and traffic) and one or more environmental factors related to an urgent situation (traffic delays for instance); and associating the severity function with the received alert (Fig 9).
Bartlett teaches escalation of security alerts ([0017]).
Regarding Claims 5, 13 and 20, Bells discloses wherein said generating, based at least on the received data, a second severity level associated with the received alert comprises: generating the second severity level based on the received data applied as input to the severity function (([0046], [0062] inputs include GPS, traffic and weather).
Bartlett teaches escalation of security alerts ([0017]).
Regarding Claims 6 and 14, Bells discloses wherein said generating a severity function based on the severity function template comprises: applying the one or more environmental factors to a machine learning algorithm to generate the severity function ([0046] determinations are performed according to a predefined routine, algorithm set of criteria, mathematical relationship), the one or more environmental factors comprising at least one of an alert confidence measure, a resource importance indicator, a time factor ([0046]), an alert type ([0046], [0062]), other alerts and information thereof ([0046], [0062] traffic, weather, time), a similarity of alerts measure, user information, or a similarity of users measure.
Bartlett teaches escalation of security alerts ([0017]).
Regarding Claims 7 and 15, Bells discloses wherein said providing the received alert and associated second severity level to the user comprises at least one of: displaying the received alert and associated second severity level on a user interface (Figs 6-9); or notifying the user of the received alert and associated second severity level (Figs 6-9).
Bartlett teaches escalation of security alerts ([0017]).
Regarding Claims 8 and 16, Bells discloses providing the received alert and associated second severity level to the user further comprises: providing explanatory information relating to a change from the first severity level to the second severity level of the received alert (Fig 9).
Bartlett teaches escalation of security alerts ([0017]).

Regarding Claim 9, Bells discloses a system, comprising: 
one or more processing circuits ([0032]); and
one or more memory devices ([0032]) connected to the one or more processing circuits, the one or more memory devices storing program code that are executable by the one or more processing circuits ([0026]), the program code comprising:
a severity determiner (102 of Fig 2) that 
receives a alert  ([0018] plurality of alerts) associated with an entity (10 of Fig 6 mobile device; the mobile device receives alerts (for instance it may receive an event reminder (alert) such as hockey practice when a user enters the event into organizer application of the device ([0050]); or the display may receive the alert from the alerts module (53 of fig 3, [0049]) when it is 90min before the event, as shown in Fig 6), and 
determines a first severity level associated with the received alert (a first severity level may be determined after an event is entered (days in advance of the event) when time reaches 90min prior to the event; or a first severity level may be determined after the first displayed hockey practice reminder (Fig 6) is presented and another 30min has passed, at which point in time an audible severity level is determined to be associated with the reminder (Fig 7, [0060]); 
a severity modifier (53 of Fig 4) that 
receives data indicative of at least one environmental factor ([0062] mobile device 10 is configured to obtain external data 68, e.g. traffic or weather data, alerts that are separate from the reminder time associated with the event) comprising data relating to at least one factor that influences a severity of a alert (traffic and/or bad weather influence the severity/urgency of the alert, how it will be presented), and
in response to a determination that the at least one environmental factor has an influence on a severity of the received alert ([0062] determines traffic will effect time to get to practice), generates, based at least on the received data, a second severity level associated with the received alert that is different from the first severity level ([0062] determines further escalation of the event is warranted and generates the second severity level to be sent to the display of the mobile device; the second severity level is different because it will “include details 162 explaining the reason for the alert”); and 
an alert manager that received alert (160 of Fig 9) and associated second severity level (162 of Fig 9) to a user associated with the entity ([0062], Fig 9), but doesn’t specify security alerts.
Bartlett discloses a system, comprising:  one or more processing circuits ([0002] installed on multiple servers, dedicated to specific functions for application processing and data access); and one or more memory devices (servers) connected to the one or more processing circuits, the one or more memory devices storing program code that are executable by the one or more processing circuits ([0017] programming instructions), the program code comprising: 
a severity determiner ([0091] CPES or 750 of Fig 7 security console) configured to receive a security alert associated with an entity ([0017] security violation alerts), and 
determine a first severity level associated with the security alert (1234 of Fig 12); a severity modifier configured to receive data indicative of at least one environmental factor (determiner of whether the security node is in passive mode 1236 of Fig 12), and generate, based at least on the received data, a second severity level associated with the security alert (1250 of Fig 12); and an alert manager configured to provide the security alert (1252 of Fig 12).

Regarding Claim 17, Bells discloses a computer-readable memory device ([0032]) having program instructions recorded thereon that, when executed by at least one processing circuit, perform a method on a computing device ([0026]) for determining a severity level of an alert, the method comprising: 
receiving a alert ([0018] plurality of alerts) associated with an entity (10 of Fig 6 mobile device; the mobile device receives alerts (for instance it may receive an event reminder (alert) such as hockey practice when a user enters the event into organizer application of the device ([0050]); or the display may receive the alert from the alerts module (53 of fig 3, [0049]) when it is 90min before the event, as shown in Fig 6);
determining a first severity level associated with the received alert (a first severity level may be determined after an event is entered (days in advance of the event) when time reaches 90min prior to the event; or a first severity level may be determined after the first displayed hockey practice reminder (Fig 6) is presented and another 30min has passed, at which point in time an audible severity level is determined to be associated with the reminder (Fig 7, [0060]));
receiving data indicative of at least one environmental factor ([0062] mobile device 10 is configured to obtain external data 68, e.g. traffic or weather data, alerts that are separate from the reminder time associated with the event), comprising data relating to at least one factor that influences a severity of a alert (traffic and/or bad weather influence the severity/urgency of the alert, how it will be presented);
in response to a determination that the at least one environmental factor has an influence on a severity of the received alert ([0062] determines traffic will effect time to get to practice), generating, based at least on the received data, a second severity level associated with the received alert that is different from the first severity level ([0062] determines further escalation of the event is warranted and generates the second severity level to be sent to the display of the mobile device; the second severity is different because it will “include details 162 explaining the reason for the alert”); and 
providing the received alert (160 of Fig 9) and associated second severity level (162 of Fig 9) to a user associated with the entity ([0062]); but doesn’t specify security alerts.
Bartlett discloses a method, comprising: receiving a security alert ([0017] security violation alerts) associated with an entity (750 of Fig 7 security console); determining a first severity level associated with the security alert (1234 of Fig 12); receiving data indicative of at least one environmental factor (at 1236 is the security node in passive mode); generating, based at least on the received data, a second severity level associated with the security alert (1250 of Fig 12); and providing the security alert (1262 of Fig 12).














Response to Arguments
Applicant's arguments filed on 8/9/22 have been fully considered but they are not persuasive for the following reasons:
Arguments:
A.	Applicant respectfully asserts that the claims as presently amended are directed toward statutory subject matter. For instance, independent claim 1 is directed to a computer-implemented method for adapting severity of security alerts and recite specific features that improve performance of a system that manages alerts. For instance, as described in paragraph [0032] of the as-filed specification, improving the alert management process improves the functioning of the computing systems and devices on which the alert management process is being executed in a manner that requires fewer computing resources. Furthermore, as further described in paragraph [0032] of the as-filed specification, a user interface that displays security alerts may be improved to display security alerts along with associated severity levels and/or explanatory information. Thus, the embodiments of the claims can adapt severity of security alerts while using less resources and/or in a manner that improves a user interface. Accordingly, the claims expressly provide limitations for integrating the idea into a practical application and provide technological improvements. For at least this reason, the claims recite statutory subject matter under 35 U.S.C. § 101. 
  	It is respectfully submitted that MPEP 2106.05(h) states that limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

B.	Applicant argues that on page 7 of the Decision, the Board asserted that independent 1 included "non- functional descriptive material where the content of the information does not limit the active steps of the method." Specifically, the Board suggested that the "content of severity level is merely non-functional descriptive material that does not distinguish claim 1 from the prior art in terms of patentability." See page 10 of the Decision. Without acquiescing to the substance of this interpretation of the claims and to expedite prosecution only, Applicant has hereby amended independent claim 1 to recite "in response to a determination that the at least one environmental factor having an influence on a severity of the received security alert, generating...a second severity level associated with the received alert that is different from the first severity level" (emphasis added). Support for this amendment may be found, for example, in the original as-filed specification at paragraphs [0042], [0046], [0047] [0055]-[0058], [0063], and [0069]. Applicant believes the above amendment further limits the active method steps in independent claim 1 and functionally uses the alleged non-functional descriptive material to perform functions of the independent claim, and respectfully requests that the content of severity level be considered with respect to the forgoing amendments and following arguments. 
It is respectfully submitted that the two receiving limitations are merely insignificant extra solution activities so the claim doesn’t amount to significantly more . The recited computer is a generic computer component the abstract idea is applied to, and the mere applying of an abstract idea “with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” does not amount to significantly more. The combination of the recited receiving and computer limitations does not amount to significantly more as it is an application to generic computer components to which the idea is applied to.

C. 	Applicant argues regarding the 103 rejections that Bells and Bartlett, alone or in combination, fail to teach or suggest each and every one of these features of claim 1. For example, neither Bells nor Bartlett teach or suggest "receiving a security alert associated with an entity," "determining a first severity level associated with the received security alert," "in response to a determination that the at least one environmental factor has an influence on a severity of the received security alert, generating, based at least on the received data, a second severity level associated with the received security alert that is different from the first severity level," and "providing the received security alert and associated second severity level to a user associated with the entity," as recited by presently amended claim 1. 
It is respectfully submitted that the new limitations are met by the references as mapped out in the 103 rejection above.

D.	Applicant argues that Bells discloses methods for escalating event alerts. In particular, Bells discloses escalating reminders and other notifications prior to an event "according to a determined increase in urgency for providing a next alert in order to provide various levels of notifications to the user as the urgency increases." See Bells at paragraph [0018]. In Bells, "if an increase in urgency is detected prior to the start time for the event, the next alert can be escalated to provide a notification that is distinguishable from the previous notification to thereby be indicative of the increased urgency." Id. In other words, Bells expressly generates separate alerts having separate levels of notification, which is very different than the "receiving a security alert associated with an entity," "determining a first severity level associated with the received security alert," and "generating...a second severity level associated with the received security alert that is different from the first severity level," as in presently amended claim 1. 
It is respectfully submitted that Bells teaches an alert regarding a reminder for an appointment (i.e. Hockey Practice) and although there are two presentations of that alert (Figs 6 and 9), Bells teaches the same alert, which is Hockey Practice as an upcoming event.  In Fig 9 the alert for Hockey Practice is presented along with traffic delays, and thus reads on the claimed providing the alert and associated second severity level to a user associated with the entity.
Figure 9 of the Bells reference shows that the hockey practice alert is presented along with traffic delays and therefore the Bells reference teaches providing the alert (i.e., hockey practice alert) and the second severity level (i.e., traffic delays urgency) to a user. The Bells reference teaches the same alert which is the hockey practice alert.  Additionally, paragraphs 61 and 62 of the Bells reference recite the phrases “escalates the alert” and “a further escalation of the alert,” and we find that “the alert” in these phrases shows the initial alert and the escalation are directed to the same alert.

E.	Applicant argues that Bells fails to teach or suggest the combined features of "receiving a security alert associated with an entity" and "determining a first severity level associated with the received security alert", as in claim 1. Instead, Bells describes generating an alert when an amount of time is less than a predetermined amount of time. See paragraph [0059] of Bells. In other words, Bells requires a severity level of the generated alert to be determined before it is received. Accordingly, Bells cannot possibly teach the combined claim 1 features of receiving a security alert associated with an entity and determining a first severity level associated with the received security alert. As presently amended, claim 1 requires the "receiving a security alert" step to occur before the "determining a first severity level" step. Thus, Bells fails to teach or suggest these features of claim 1. 
It is respectfully submitted that Bells discloses receiving an alert ([0018] plurality of alerts)  associated with an entity (10 of Fig 6 mobile device; the mobile device receives alerts (for instance it may receive an event reminder (alert) such as hockey practice when a user enters the event into organizer application of the device ([0050]); or the display may receive the alert from the alerts module (53 of fig 3, [0049]) when it is 90min before the event, as shown in Fig 6); and determining a first severity level associated with the received alert (206 of Fig 10; a first severity level may be determined after an event is entered (days in advance of the event) when time reaches 90min prior to the event; or a first severity level may be determined after the first displayed hockey practice reminder (Fig 6) is presented and another 30min has passed, at which point in time an audible severity level is determined to be associated with the reminder (Fig 7, [0060])).

F.	Applicant argues that nowhere does Bells teach or suggest the combined features of "in response to a determination that the at least one environmental factor has an influence on a severity of the received security alert, generating, based at least on the received data, a second severity level associated with the received security alert that is different from the first severity level" and "providing the received security alert and associated second severity level to a user associated with the entity," as recited in claim 1. As stated above, Bells generates separate alerts having separate levels of notification which is very different from determining a first severity level of a received security alert, generating a second severity level of the received security alert that is different from the first severity level, and providing the received security alert and associated second severity level to a user associated with the entity. Nowhere does Bells teach or discuss modifying severity levels of the same security alert. Thus, Bells fails to teach or suggest these further features of claim 1. 
It is respectfully submitted that the argument of separate alerts was addressed in argument D.  However, this argument seems to suggest that because the Bells reference presents the alert at a first time with a first severity level and presents the alert at a second time with a second severity level, that the alert cannot be the claimed alert.  However, nothing in the claim precludes the Bells reference, as the claim does not require that the alert be presented only one time.

G.	Bartlett fails to remedy the deficiencies of Bells. Bartlett describes methods and systems for multi-node application-layer security management. In Bartlett, alerts are generated under certain circumstances. For instance, paragraph [0093] of Bartlett states that "Operational Mode settings at the security node are checked to determine whether a violation alert should be sent 1250-if this security node is sending its own violation alerts, that activity is performed 1252." However, nowhere does Bartlett teach or suggest the combined features of receiving a security alert and determining a first severity level associated with the received security alert, nor the combined features of generating a second severity level associated with the received security alert that is different than the first severity level and providing the received security alert and associated second severity level to a user associated with the entity, as recited in claim 1 (emphasis added). Accordingly, Bartlett fails to remedy these deficiencies of Bells. 
It is respectfully submitted that Bartlett discloses a method, comprising: receiving a security alert ([0017] security violation alerts; the determination of Yes at 1222 of Fig 12) associated with an entity (750 of Fig 7 security console), determining a first severity level associated with the security alert ([0093], 1234 of Fig 12 escalation trigger event has occurred); receiving data indicative of at least one environmental factor (1236 is the security node in passive mode), generating, based at least on the received data, a second severity level associated with the security alert (1250 of Fig 12 should a violation alert be sent); and providing the security alert (1252 of Fig 12 if Yes, perform activity of alert).
Bartlett discloses receiving a security alert ([0017] security violation alerts, [0093]), determining a first severity level associated with the security alert (1234 of Fig 12); receiving data indicative of at least one environmental factor (1236 of Fig 12 is the security node in passive mode), generating, based at least on the received data, a second severity level associated with the security alert (1250 of Fig 12); and providing the security alert (1252 of Fig 12).  Bartlett was not relied on for teaching a security alert provided to a “user” but rather for teaching a security alert being provided.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685